Deaderick, Ch. J.,
delivered the opinion of the court:
This bill was filed to enforce a mechanic’s lien for machinery furnished for a mill. An attachment was issued and levied upon the land upon which the mill was erected, including building, machinery, etc. The chancellor rendered a decree against defendants and directed the sale of the attached property, from which .they have appealed to this court.
*94Tbe argument for defendants is chiefly addressed to the point that the bill was filed more than a year after the machinery was furnished, and that complainants are, there; fore, not entitled to a mechanic’s lien, and that the attachment is inoperative on this account.
There is evidence in the record to show that, although the machinery was sent by railroad to the depot, near which it was to be used, more than twelve months before the bill was filed, that defendants refused to receive it, because sent before the time, and they were not ready to use it, and did not receive it until within twelve months of the filing of the bill.
But no motion or plea having been made or filed to discharge the attachment, it has been held by this court that complainant, in cases like the present, may have the property attached sold for the satisfaction of his debt. [Boyd v. Marlin], 9 Heis., 883; [Robinson v. Brown], 1 Baxter, 207; Brown v. Jacobi, 10 Heis., 835.
Let the chancellor’s decree be affirmed.